Citation Nr: 1632012	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  94-05 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 2005, for the grant of service connection for left knee osteoarthritis, status post total knee replacement.

2.  Entitlement to an effective date earlier than June 13, 2012, for the grant of service connection for degenerative arthritis of the left elbow.

3.  Entitlement to an effective date earlier than June 13, 2012, for the grant of service connection for degenerative arthritis of the left wrist.

4.  Entitlement to an effective date earlier than June 14, 2005, for the grant of service connection for neuralgia of the radial nerve.

5.  Entitlement to an effective date earlier than June 14, 2005, for the grant of service connection for neuralgia of the median nerve.

6.  Entitlement to initial higher disability ratings for degenerative arthritis of the left elbow, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date.
7.  Entitlement to initial higher disability ratings for degenerative arthritis of the left wrist, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date. 

8.  Entitlement to an initial disability rating in excess of 20 percent for neuralgia of the radial nerve.

9.  Entitlement to an initial disability rating in excess of 10 percent for neuralgia of the median nerve.

10.  Entitlement to initial higher disability ratings for left knee osteoarthritis, status post total knee replacement, currently rated as 10 percent prior to September 27, 2011, and 30 percent since November 1, 2012.

11.  Entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left elbow.

12.  Entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left wrist.
 
13.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The Representative and Dr. E.T.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to August 1976.

The TDIU claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 Memorandum Decision of the United States Court of Appeals for Veterans Claims, which remanded the TDIU issue to the Board for referral to the Agency of Original Jurisdiction (AOJ).  The Court found the Board erred by not referring the TDIU issue in its June 2006 decision.  In an October 2009 unrelated decision, the Board referred the TDIU issue to the AOJ.  In a May 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, the RO denied the TDIU claim.  The Veteran filed a Notice of Disagreement (NOD) in June 2010.  The RO issued a Statement of the Case (SOC) in September 2011.  In October 2011, the Veteran filed his Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of this issue.  

In May 2012 and January 2013, the Board remanded the TDIU appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

The left wrist and left elbow earlier effective date and initial rating claims come before the Board on appeal from a March 2013 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for degenerative arthritis of the left wrist and degenerative arthritis of the left elbow.  The RO assigned initial noncompensable disability ratings for each disability, effective June 13, 2012, and 10 percent disability ratings, effective March 11, 2013.  The Veteran filed a NOD in September 2013, appealing the initial ratings and effective dates assigned.  In March 2014, the Board remanded the TDIU and initial ratings claims for the left elbow and left wrist to the RO via the AMC, in Washington, DC, for SOCs and SSOCs.  The RO issued a SOC in March 2014.  In May 2014, the Veteran filed his Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of these issues.

The remaining claims come before the Board on appeal from a March 2014 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for left knee osteoarthritis, status post total knee replacement.  The RO assigned an initial 10 disability rating, effective June 14, 2005, a temporary total disability rating due to surgical treatment, effective September 27, 2011, and a 30 percent disability rating, effective November 1, 2012.  The temporary total disability rating for the left knee is not currently on appeal.  See 38 C.F.R. § 4.30 (2015).  The March 2014 rating decision also granted service connection for neuralgia of the radial nerve.  The RO assigned an initial 20 percent disability rating, effective June 14, 2005.  The rating decision further granted service connection for neuralgia of the median nerve.  The RO assigned an initial 10 percent disability rating, effective June 14, 2005.  The Veteran filed a NOD in May 2014, appealing the initial ratings and effective dates assigned.  The RO issued a SOC in September 2014.  In November 2014, the Veteran filed his Substantive Appeal (on VA Form 9).  Thus, the Veteran perfected a timely appeal of these issues.

In April 2016, the Veteran was afforded his requested Board Central Office hearing before the undersigned Veterans Law Judge (VLJ) at the Washington, DC, office.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of these appeals by the AOJ in the March 2014 Supplemental Statement of the Case (SSOC) and May 2014 and November 2014 SOCs, additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in an April 2016 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) entitlement to initial higher disability ratings for degenerative arthritis of the left elbow, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date; (2) entitlement to initial higher disability ratings for degenerative arthritis of the left wrist, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date; (3) entitlement to an initial disability rating in excess of 20 percent for neuralgia of the radial nerve; (4) entitlement to an initial disability rating in excess of 10 percent for neuralgia of the median nerve; (5) entitlement to initial higher disability ratings for left knee osteoarthritis, status post total knee replacement, currently rated as 10 percent prior to September 27, 2011, and 30 percent since November 1, 2012; (6) entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left elbow; and, (7) entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left wrist, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran separated from the active military service in August 1976; he did not raise claims of entitlement to service connection for the left wrist, left knee, left elbow, left radial nerve, or left median nerve within one year of his discharge.

2.  On February 6, 1992, the Veteran first raised a claim of entitlement to service connection for his left forearm and left wrist.

3.  On February 11, 1992, the Veteran first raised a claim of entitlement to service connection for his left elbow.

4.  In a July 1992 rating decision, service connection for residuals of an injury to the left forearm was granted, effective February 6, 1992.

5.  In a March 2013 rating decision, service connection for degenerative arthritis of the left wrist associated with the residuals of an injury to the left forearm was granted, effective June 13, 2012.

6.  In a March 2013 rating decision, service connection for degenerative arthritis of the left elbow associated with the residuals of an injury to the left forearm was granted, effective June 13, 2012.

7.  In a March 2014 Board decision, service connection for neuralgia of the radial nerve associated with the residuals of an injury to the left forearm was granted, and in a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005.

8.  In a March 2014 Board decision, service connection for neuralgia of the median nerve associated with the residuals of an injury to the left forearm was granted, and in a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005.

9.  At a September 27, 1993, VA examination, the Veteran first mentioned left knee problems, and this was interpreted as a claim for service connection by the AOJ.

10.  The AOJ denied service connection for a left knee disorder in May 1994 and August 1995 rating decisions, and the Veteran timely appealed these denials to the Board.

11.  In a March 2014 Board decision, service connection for a left knee disorder was granted, and the AOJ assigned an effective date of June 14, 2005, in a subsequent March 2014 rating decision.

12.  With resolution of reasonable doubt in favor of the Veteran, his service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 27, 1993, for the award of service connection for left knee osteoarthritis, status post total knee replacement, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an effective date of February 11, 1992, for the award of service connection for degenerative arthritis of the left elbow have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

3.  The criteria for an effective date of February 6, 1992, for the award of service connection for degenerative arthritis of the left wrist have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

4.  The criteria for an effective date of February 6, 1992, for the award of service connection for neuralgia of the radial nerve have been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

5.  The criteria for an effective date of February 6, 1992, for the award of service connection for neuralgia of the median nerve have been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

6.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the TDIU claim, as described below, the Board is granting this claim.  Thus, the Board finds that any deficiency in VA's notice or development action pertaining to the TDIU claim is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  

Regarding the remaining claims addressed in this decision, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These appeals arise from the Veteran's disagreement with the effective dates assigned following the grants of service connection.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claims.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letter provided in June 2004 before the grants of service connection was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary for these earlier effective date issues.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claims

In a March 2013 rating decision, service connection for degenerative arthritis of the left wrist associated with the residuals of an injury to the left forearm was granted, effective June 13, 2012.  In a March 2013 rating decision, service connection for degenerative arthritis of the left elbow associated with the residuals of an injury to the left forearm was granted, effective June 13, 2012.  In a March 2014 Board decision, service connection for neuralgia of the radial nerve associated with the residuals of an injury to the left forearm was granted, and in a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005.  In a March 2014 Board decision, service connection for neuralgia of the median nerve associated with the residuals of an injury to the left forearm was granted, and in a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005.  In a March 2014 Board decision, service connection for a left knee disorder was granted, and the AOJ assigned an effective date of June 14, 2005, in a subsequent March 2014 rating decision.  The Veteran contends that he is entitled to earlier effective dates for these awards of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active service in August 1976.  It is not in dispute that he failed to submit claims of entitlement to service connection for left knee, left elbow, left wrist, left radial nerve, and left median nerve within one year from his discharge.  Therefore, assignment of effective dates back to the day following discharge is not possible.

Here, on February 6, 1992, the Veteran first raised a claim of entitlement to service connection for his left forearm and left wrist.  In a February 5, 1992, VA treatment record obtained by VA in support of the forearm claim, numbness of the left arm was documented.  On February 11, 1992, the Veteran first raised a claim of entitlement to service connection for his left elbow.  Thus, these dates serve as the dates of the claims.  In a July 1992 rating decision, service connection for residuals of an injury to the left forearm was granted, effective February 6, 1992.  The rating decision mentioned the left wrist, the left elbow, and neurological problems of the left arm, but the rating decision did not provide specific decisions regarding whether entitlement to service connection for these disorders was established.  The Veteran was notified of the left forearm grant in a July 1992 letter, but the letter did not mention or address the left wrist, left elbow, or neurological problems of the left arm.  Thus, the left wrist, left elbow, and neurological problems of the left arm claims remained pending.  

By way of history, in July 1993, the Veteran filed a NOD with the initial disability rating assigned for the left forearm, arguing that his symptoms were worse than the currently assigned rating.  In September 1993, the AOJ issued a SOC, and the Veteran submitted a timely Substantive Appeal (on VA Form 9) in November 1993.  The Board then remanded the initial rating claim for the left forearm to the AOJ for further development in December 1999, March 2003, and December 2003.  In June 2006, the Board denied the Veteran a higher initial disability rating for his service-connected residuals of an injury to the left forearm.  The Veteran appealed this denial to the Court.  In a March 2009 Memorandum Decision, the Court remanded the initial rating claim for the left forearm to the Board for further development.  In October 2009, May 2012, and January 2013, the Board remanded the left forearm claim to the AOJ for further development.  After completing the necessary remand directives, in a March 2013 rating decision, service connection for degenerative arthritis of the left wrist associated with the residuals of an injury to the left forearm was granted, effective June 13, 2012, the date of a VA examination.  The March 2013 rating decision also granted service connection for degenerative arthritis of the left elbow associated with the residuals of an injury to the left forearm, effective June 13, 2012, the date of a VA examination.  In a March 2014 decision, the Board again denied the initial rating claim for the left forearm and the Veteran did not appeal this denial to the Court.  The initial rating claim for the left forearm is not currently before the Board on appeal.  However, as part of the March 2014 decision on the left forearm claim, the Board granted service connection for neuralgia of the radial nerve associated with the residuals of an injury to the left forearm and granted service connection for neuralgia of the median nerve associated with the residuals of an injury to the left forearm.  In a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005, the date of a VA examination, for each nerve.  The Veteran then timely appealed the effective dates assigned for the left elbow, left wrist, radial nerve, and median nerve.  

In a June 2016 statement, the Veteran's representative argued that the left elbow, left radial nerve, left median nerve, and left wrist claims had been pending since February 1992.  The Board agrees with the representative.  

Regarding the left elbow and left wrist claims, the initial February 6, 1992, claim for the left wrist, and the initial February 11, 1992, claim for service connection for the left elbow were never addressed by the AOJ until the March 2013 rating decision that granted the service connection claims.  As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  Here, the dates of receipt of the claims were February 6, 1992 (left wrist) and February 11, 1992 (left elbow).  

The Board finds that the February 6, 1992, date is also the date that entitlement arose (at a minimum) for the left wrist, as since filing his left wrist claim, the Veteran has competently and credibly reported left wrist pain.  The medical evidence also supports that the Veteran's symptoms have been continuous since February 1992.  In an August 1993 VA treatment record, the Veteran reported that his left wrist pain had worsened.  At an October 1993 VA examination, the Veteran reported that his pain radiated into his left wrist.  At a May 2000 VA examination, the Veteran stated that he wore a splint for his left wrist.  The examiner found that that the Veteran had multiple diffuse joint pains and arthralgia.  At a March 2002 VA treatment visit, the Veteran was diagnosed with osteoarthritis.  At an April 2002 VA examination, the Veteran described a 20+ year history of joint pains, to include in his wrist.  At the June 2005 VA examination, the Veteran reported discomfort with motion of the left wrist.  At the June 13, 2012, VA examination (the current effective date of service connection), the Veteran was diagnosed with degenerative joint disease of the left wrist.  The examiner found that the Veteran was first diagnosed with degenerative joint disease of the left wrist sometime between 1992 and 2012.

The Board recognizes that the Veteran sought VA treatment for his left elbow on February 5, 1992, just prior to the effective date of service connection for his left forearm.  Thus, the date of entitlement is (at least) February 5, 1992.  However, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, the date of receipt of the claim (February 11, 1992) is the later of the two, and thus the date of receipt of the claim is the correct effective date for the left elbow.

Thus, the Board finds that the Veteran is entitled to an earlier effective date of February 6, 1992, for the service-connected left wrist and an earlier effective date of February 11, 1992, for the service-connected left elbow.
However, effective dates earlier than February 1992, are not warranted, as the Veteran's left wrist and left elbow claims were granted on a secondary service connection basis to the service-connected residuals of an injury to the left forearm. 38 C.F.R. § 3.310 (2015).  The service-connected left forearm was awarded service connection effective February 6, 1992, and thus the service-connected left wrist and left elbow cannot be awarded effective dates earlier than February 6, 1992.  

The Board has also considered whether any evidence of record dated from February 6, 1992, to February 11, 1992, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for the left elbow.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).  After reviewing the record, the Board concludes that there are no testimonial documents submitted from February 6, 1992, to February 11, 1992, indicating an intent to file a claim of entitlement to service connection for the left elbow.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's left elbow and left wrist claims were not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claims, be it formal or informal, were filed earlier than February 1992.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

Regarding the neuralgia of the radial and median nerves claims, these claims were granted by the Board in its March 2014 decision on a secondary service connection basis - i.e., granted as due to or aggravated by the already service-connected residuals of an injury to the left forearm.  38 C.F.R. § 3.310.  The service-connected left forearm was awarded service connection effective February 6, 1992.  As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, a date of receipt of claim does not exist as the Veteran's neuralgia claims were raised by the medical evidence and subsequently granted by the Board based on the medical evidence.  Thus, in deciding the earlier effective date claims, the Board will focus on the date entitlement arose (i.e., when the Veteran's neuralgia of the radial nerve and the median nerve began).  

The Board finds that the February 6, 1992, date is also the date that entitlement arose (at a minimum) for the neuralgia of the radial nerve and the median nerve, as since filing his left forearm claim on February 6, 1992, the Veteran has competently and credibly reported numbness of the left arm.  The medical evidence also supports that the Veteran's symptoms have been continuous since February 1992.  At a February 5, 1992, VA treatment visit, the Veteran complained of shooting pain and numbness of his left arm.  At a March 1992 VA examination, the Veteran reported numbness and shocking pain of his left arm.  In an April 1992 VA treatment record, the Veteran complained of numbness in his left upper extremity.  At the October 1993 VA examination, the Veteran described numbness of his left wrist, thumb, and forefinger.  He also complained of a burning pain in his left forearm and radiating pain from his left shoulder to his left wrist and fingers.  At an October 1994 SSA examination, the physician found that the Veteran had sensory deficit in his left arm to light touch and pinprick.  A January 1996 SSA medical opinion found that the Veteran had nerve damage to his left arm.  Nerve damage, loss of sensation, numbness, and tingling of the left arm were documented in a February 1996 SSA examination.  A June 1997 VA electromyography (EMG) found that the Veteran had a mild sensory deficit in his left forearm.  At the April 2002 VA examination, the Veteran had an area that was less sensitive to light touch over the left forearm.  At the June 14, 2005, VA examination (the effective dates of service connection), the Veteran described pain in his left forearm that radiated down into the distal part of the forearm.  The examiner noted that the Veteran had pain and tenderness of his left forearm.

Thus, the Board finds that earlier effective dates of February 6, 1992, are warranted for the service-connected neuralgia of the radial nerve and for the service-connected neuralgia of the median nerve.

However, effective dates earlier than February 6, 1992, are not warranted, as the Veteran's neuralgia claims were granted on a secondary service connection basis to the service-connected residuals of an injury to the left forearm.  38 C.F.R. § 3.310.  The service-connected left forearm was awarded service connection effective February 6, 1992, and thus the service-connected neuralgia claims cannot be awarded effective dates earlier than February 6, 1992.  

Turning to the left knee claim, it is observed that the Veteran did not initially raise a claim of entitlement to service connection for a left knee disorder.  Instead, at a September 27, 1993, VA examination, the Veteran first mentioned left knee problems - specifically, that his left knee collapses.  The AOJ interpreted this statement by the Veteran at the examination as a claim for service connection for a left knee disorder.  This is the first time in the record that the left knee is mentioned as a problem.  Thus, this date serves as the date of the claim.  This claim was denied by the RO in a May 1995 rating decision.  The Veteran submitted a NOD in May 1995.  The RO then denied the claim again in an August 1995 rating decision and in an August 1995 SOC.  The Veteran submitted a timely September 1995 Substantive Appeal (on VA Form 9).  In December 1999, March 2003, and December 2003, the Board remanded the claim to the AOJ for further development.  In June 2006, the Board denied the left knee claim.  The Veteran appealed this denial to the Court.  In a March 2009 Memorandum Decision, the Court remanded the left knee claim to the Board for further development.  In October 2009, May 2012, and January 2013, the Board remanded the left knee claim to the AOJ for further development.  In a March 2014 Board decision, service connection for a left knee disorder was granted on a direct basis.  The Board found that the Veteran was competent and credible to describe his in-service left knee injury and his symptoms since service despite the negative and speculative VA medical nexus opinions.  In a subsequent March 2014 rating decision, the AOJ assigned an effective date of June 14, 2005, the date of a VA examination.  

As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Here, a date of receipt of claim does not exist as the Veteran's left knee disorder claim was raised by the medical evidence and subsequently granted by the RO based on the medical evidence.  Thus, in deciding the earlier effective date claim, the Board will focus on the date entitlement arose (i.e., when the Veteran's left knee disorder began).  

In this regard, the Veteran's left knee disorder was granted by the Board in March 2014 on a direct basis.  The Board found that the Veteran was competent and credible to describe his in-service left knee injury and his symptoms since service despite the negative and speculative VA medical nexus opinions.  At the September 27, 1993, VA examination (the date the Veteran's left knee claim was raised by the medical evidence), the Veteran reported that his left knee collapses.  A September 1994 VA treatment report showed a history of left knee pain since the 1960's from repetitive ladder climbing.  A May 1995 VA treatment record documented surgery for a large degenerative tear of the posterior horn of the medial meniscus, left knee, grade IV chondral changes with exposed subchondral bone, medial tibial plateau under medial meniscal tear.  A January 1996 North Carolina Disability Determination Services evaluation showed the following past medical history: "a history of jumping 2 stories in 1963, resulting in bilateral ankle fractures and knee pain, and that was treated in the Navy.... In June 1995, he had a left knee meniscal repair for knee pain, which has been present since 1963, in which a left meniscal repair was performed."  When the Veteran was afforded a VA examination in June 1996, he reported pains in his heels since jumping out of a second story window evading a pursuer either in 1970 or 1971.  He stated receiving no treatment at the time, but two weeks later was provided pads for his heels and reported trouble with his legs, knees and ankles.  A February 1997 North Carolina Disability Determination Evaluation shows the Veteran's reports of left knee disability that "began in 1963 and 1964 from climbing ladders, jumping out of a building and fracturing his heels and other injuries to the knees."  At the June 1999 Board hearing, the Veteran testified to injuring his left knee after jumping out of a window in service and was provided whirlpool treatment.  The Veteran was afforded a VA examination in May 2000.  The examiner noted the Veteran's belief that his knee complaints stemmed from his broken foot due to a fall in 1964.  The examiner diagnosed a history of injury, remote, meniscus left knee, post arthroscopy, with normal examination.  At the June 2003 Board videoconference hearing, the Veteran testified that an orthopedic surgeon told him that his "left knee disorder was a direct result of fracturing my feet."  The Veteran was afforded a VA examination in June 2005.  After examining the Veteran and reviewing the claims file, the examiner diagnosed torn meniscus, status post partial meniscectomy with post traumatic degenerative joint disease and residuals. 

Based on the aforementioned history, the Veteran's competent and credible lay statements, and the medical evidence of record, the Board finds that the Veteran's left knee has been continuously bothering him since the left knee was mentioned at the September 1993 VA examination, and that the Veteran has been experiencing the same left knee problem since the September 1993 VA examination.  Thus, the Board finds that entitlement for the left knee arose on September 27, 1993, and the Veteran is entitled to an earlier effective date of September 27, 1993, for his service connection grant.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board has considered whether any evidence of record dated prior to September 27, 1993, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his left knee disorder.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to September 27, 1993, indicating an intent to file a claim of entitlement to service connection for a left knee disorder.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's left knee claim were not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, was filed earlier than September 27, 1993.  38 C.F.R. § 3.157; Crawford, 5 Vet. App. at 33.

In sum, an earlier effective date of September 27, 1993, for the award of service connection for left knee osteoarthritis, status post total knee replacement, is granted.  An earlier effective date of February 11, 1992, for the award of service connection for degenerative arthritis of the left elbow is granted.  An earlier effective date of February 6, 1992, for the award of service connection for degenerative arthritis of the left wrist is granted.  An earlier effective date of February 6, 1992, for the award of service connection for neuralgia of the radial nerve is granted.  An earlier effective date of February 6, 1992, for the award of service connection for neuralgia of the median nerve is granted.  The claims are granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  TDIU Claim

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 
For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from the common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.

The Court has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

The Veteran filed his TDIU claim in April 2006.  Since filing his claim, service connection has been in effect for the following disabilities:  hypertensive heart disease, rated as 30 percent disabling; left knee osteoarthritis, status post total knee replacement, rated as 10 percent prior to September 27, 2011, 100 percent from September 27, 2011, and 30 percent from November 1, 2012; residuals of an injury to the left forearm, rated as 20 percent; neuralgia of the radial nerve, rated as 20 percent; history of remote injury to the left shoulder with minimal degeneration, healed, post arthrotomy and arthroscopy, rated as 10 percent; corneal erosion, rated as 10 percent; residuals of a tender scar to the left forearm, rated as 10 percent; bronchitis, chronic obstructive pulmonary disease (COPD), status post left lobe pneumonectomy, rated as 10 percent; neuralgia of the median nerve, rated as 10 percent; degenerative arthritis of the left elbow, rated as 0 percent prior to March 11, 2013, and 10 percent since March 11, 2013; degenerative arthritis of the left wrist, rated as 0 percent prior to March 11, 2013, and 10 percent since March 11, 2013; residuals of a fracture to the right ring finger, rated as 0 percent; fracture of the right heel, rated as 0 percent; fracture of the left heel, rated as 0 percent; and, allergic rhinitis, rated as 0 percent.  As such, the Veteran's combined disability evaluation was 80 percent since June 14, 2005, 100 percent from September 27, 2011, 80 percent since November 1, 2012, and 90 percent since March 11, 2013.  

The Board notes that the Veteran does not have one disability rated as 40 percent for the purpose of establishing the schedular TDIU requirement.  38 C.F.R. 
§ 4.16(a).  However, the Veteran does have disabilities resulting from a common etiology that total 40 percent when combined.  Id.  Specifically, the Veteran was awarded service connection for his neuralgia of the radial nerve (rated as 20 percent) as secondary to his service-connected residuals of an injury to his left forearm (also rated as 20 percent).  When these two disabilities are combined, they result in a 36 percent rating, which is rounded up to 40 percent.  38 C.F.R. § 4.25 (2015) (see Combined Ratings Table).  Accordingly, since filing his claim, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that the Veteran is currently unemployed and has been since 1991.  In the September 2013 VA 21-8940 Form, the Veteran contends that he is unemployable due to problems with his feet, left shoulder, nerve damage, left hand, elbow, forearm, bilateral shoulders, lungs, ankles, left knee and hip, migraine headaches, eyes, arm, neck, and back.  He stated that he was previously self-employed as a sub-contractor performing HVAC appliance repair.  Prior to that job, he performed apartment maintenance and facilities maintenance.   The Veteran indicated that he received four + years of college, and received training in HVAC technology and printing management.  In a June 1997 decision, SSA found that the Veteran was disabled for employment and had been since January 1992 due to his osteoarthritis and other disorders of the respiratory system.  The SSA decision was based on an examination of the Veteran and a review of the Veteran's medical records.

The medical evidence supports the Veteran's contentions.  

Specifically, at a June 2005 VA examination, the VA examiner, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran should be able to perform some kind of employment activity that would not involve extensive use of his hands, certainly any kind of sedentary, administrative, or clerical job, or job not involving the use of his hands should be possible.

At a March 2010 VA examination, the VA examiner examined the Veteran but did not review the claims file.  The examiner determined that the Veteran was able to stand and walk for about two to three minutes at a time.  The Veteran had a slow gait.  The examiner indicated that it was painful whenever the Veteran had to move his left knee to put on his pants.  The examiner opined that the left knee disability would not have any limitations on sedentary employment.  The examiner found that, as far as physical employment was concerned, the Veteran's left knee pain would limit the amount of standing and walking.  Thus, the examiner determined that the Veteran would be limited to positions that required "just occasional walking and standing." 

The Veteran was provided another VA examination in June 2012.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran's left shoulder disability would not impact his ability to work, but would impair his ability to participate in physical employment.  The Veteran had pain with movement and reduced ranges of motion, which would not impair his sedentary employment.  The examiner determined that the Veteran developed a lung condition (which is currently service-connected), and that was the reason he stopped working.  The examiner also noted that the Veteran reported constant pain in his left shoulder, left elbow, left forearm, left wrist and left hand, but determined that the Veteran's elbow/forearm condition did not impact his ability to work.  The examiner stated that the Veteran's left forearm and left elbow did not impair his ability to participate in physical or sedentary employment.  The examiner noted that the Veteran was able to work in maintenance and with HVAC systems following his 1971 forearm injury.  The examiner also reasoned that the Veteran did not report that he stopped work due to his left forearm injury.  The examiner found that the Veteran's left hand would not impair the Veteran's ability to participate in physical or sedentary employment.  The examiner noted that the Veteran used a cane and orthotics in both of his shoes.  Regarding the Veteran's left knee, the examiner found that the Veteran had less movement than normal with swelling, but found no functional limitations.  The examiner also indicated that there were no functional impairment to the left knee after the knee replacement.  As far as being able to perform employment, the examiner found that the Veteran had reduced range of motion and continued swelling that limited his abilities to kneel, squat, climb, and stand/walk for extended times.  The examiner also noted that the Veteran's left knee did not impair his ability to participate in sedentary employment.  Regarding the left wrist, the examiner found that this would not impair the Veteran's ability to participate in physical or sedentary employment, but did not provide any rationale for this opinion.

In March 2013, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's left peripheral nerve, elbow, shoulder, wrist, knee, and forearm disabilities would impact his ability to work.  The examiner reasoned that the Veteran could not lift, pronate, supinate wrist, grasp a tool, or apply torque with his left arm.  These activities were required in his employment as an HVAC technician.  The examiner noted that if the Veteran used a push lawn mower, the vibrations injured his arm/hand and increased his numbness; thus, he used a riding mower for this reason.  The examiner went on to say that the Veteran primarily left his work due to a left lung condition (which is currently service-connected).  The examiner continued by stating that the question of whether the Veteran was able to obtain or maintain substantial, gainful employment was not a medical determination as much as a legal/vocational one.  As such, the examiner found that she was not competent as a medical professional to so opine.  However, the examiner stated that she could opine as to the specific limitations presented by the service-connected disabilities and their impairments in an occupational setting, either physical or sedentary.  The examiner stated that those limitations included:  limited grasping/gripping tools/implements/utensils, etc., with left hand; limited lifting with left hand to less than 10 pounds; limited activities requiring motion of the elbow; and, limited activities requiring motion of the wrist.  In regard to his left upper extremity, the Veteran had less movement than normal, was weakened, and had pain on movement.  The Veteran also had tenderness and/or pain to palpation regarding his left knee.  The examiner stated that the Veteran should limit his standing and walking to no more than 20 minutes, and then rest, should not squat, should not crawl on his hands and knees, and should not climb ladders.

A vocational assessment was conducted by a vocational rehabilitation consultant and psychologist in September 2015.  The consultant reviewed the Veteran's claims file, to include the prior medical opinions, and examined the Veteran.  The consultant noted that the Veteran last worked on a full-time basis in 1989 as an apartment supervisor.  The job required him to lift 20-50 pounds, and was considered medium skilled.  The consultant stated that the Veteran then attempted some part-time work and eventually stopped working altogether in 1991.  The consultant opined that, at least as of July 1993, the Veteran was incapable of sustaining and maintaining substantial, gainful work activity based on his education, training, past work experience, and current level of symptoms.  The consultant reasoned that the combination of the Veteran's orthopedic/neurological problems pertaining to his service-connected impairments greatly affected his ability to work in a substantial manner.  The Veteran indicated that at times "his medication did not handle the pain" well.  He basically was functioning at a medium work level, using mainly his dominant hand to perform the work.  The consultant noted that all of the prior medical opinions determined that the Veteran could not return to his prior work considering his service-connected disabilities, but opined that the Veteran could return to some type of sedentary work.  In this regard, the consultant found that the Veteran does not have any training or transferability of skills to sedentary work.  In sedentary work, typically the Dictionary of Occupational Titles indicates that one would usually sit six out of eight hours, but walk two out of eight hours.  Even within an office setting, one must be able to ambulate to get supplies, etc.  The consultant found that none of the prior medical opinions took into consideration the Veteran's complaints of ongoing and persistent pain.  He has pain in his feet, leg, left shoulder, forearm, and hand.  For instance, regarding the June 2012 VA medical opinion, the consultant noted that the medical opinion was provided by a nurse practitioner who did not take into consideration the Veteran's complaints of pain in the various areas, which would affect his ability to perform his past work or any other.  

In April 2016, the Veteran's representative and the consultant who provided the September 2015 medical opinion testified before the undersigned at a Board hearing.  Specifically, the consultant testified that she had experience in providing evaluations for SSA and the Board in TDIU cases.  The consultant indicated that she was aware of the requirements for establishing a TDIU and reviewed the Veteran's claims file.  The consultant indicated that the Veteran did not have any skills, education, or history that were consistent with or transferrable to sedentary employment.  The consultant opined that the Veteran was totally disabled and individually unemployable due to his service-connected disabilities.  

The Board finds the VA and private medical opinions and testimony to be competent and credible evidence, and the opinions are supported by the Veteran's lay statements and the VA treatment records.  The Veteran's work experience and education is related to maintenance, and the medical opinions support that the Veteran is unable to be employed in this occupation due to his service-connected disabilities.  

The Board notes that the June 2005, March 2010, and June 2012 VA examiners found that the Veteran's service-connected disabilities would not prevent sedentary employment.  However, the Veteran's work experience and education is related to a maintenance, which is not a sedentary position.  Further, the Veteran indicated on his VA 21-8940 Form that his education was related to maintenance, which does not qualify the Veteran to obtain and maintain substantially gainful employment in a sedentary position, especially when his prior work experience is in a non-sedentary position.  Further, none of the VA examiners addressed the total combined effect of all the service-connected disabilities on the Veteran's employability.  The VA examiners also did not consider or review the more recent September 2015 vocational assessment.  Thus, the Board finds the September 2015 private medical opinion to be more probative, as the opinion considered the most recent and current severity of all the Veteran's service-connected disabilities and considered the Veteran's prior occupation and education in the assessment.  The September 2015 private medical opinion is also supported by the March 2013 VA examination, which does document that the Veteran would experience limitations in a physical position, such as his prior position.

Accordingly, in light of the favorable VA and private medical opinions and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences at this time.  Thus, entitlement to TDIU is warranted. 

The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Relevant to this appeal, a claim for a TDIU may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114(s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC).  SMC at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and:  (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

However, from September 27, 2011, to November 1, 2012, the Veteran is also in receipt of SMC at the housebound rate.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.350(i).  In light of the facts as they are now before the Board, there is no additional benefit that VA has not already maximized from September 27, 2011, to November 1, 2012.

Prior to September 27, 2011, and since November 2, 2012, the SMC requirements have not been met, as the TDIU rating is not being awarded based exclusively on the symptoms of any single service-connected disability.  Instead, the Veteran is being awarded TDIU based on the combined effects of all of his service-connected disabilities on his employability.  Thus, the Veteran does not satisfy the single 100 percent rating requirement for SMC under 1114(s).  SMC at the housebound rate prior to September 27, 2011, and since November 2, 2012, is not warranted.


ORDER

Entitlement to an effective date of September 27, 1993, for the award of service connection for left knee osteoarthritis, status post total knee replacement, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of February 11, 1992, for the award of service connection for degenerative arthritis of the left elbow is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of February 6, 1992, for the award of service connection for degenerative arthritis of the left wrist is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of February 6, 1992, for the award of service connection for neuralgia of the radial nerve is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date of February 6, 1992, for the award of service connection for neuralgia of the median nerve is granted, subject to the laws and regulations governing the award of monetary benefits.

The entitlement to a TDIU due to the service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Asheville, North Carolina, are dated from February 2013.  The most recent outpatient treatment records from the VAMC in Salisbury, North Carolina, are dated from December 2012.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, regarding the nerve claims, the Veteran last was afforded a VA spine examination to determine the severity of the service-connected neuralgia of the median nerve and neuralgia of the radial nerve in March 2013.  This VA examination is now over three years old.  Since that examination, in a September 2015 private medical opinion, the consultant examined the Veteran and opined that the Veteran's service-connected neurological problems, in pertinent part, greatly affected his ability to work in a substantial manner and his medication did not handle the ongoing and persistent pain well.  He had to mainly use his dominant hand to perform tasks.  This evidence suggests that the service-connected disabilities may have worsened since the last VA examination, which is now over three years old.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that an updated VA neurological examination is necessary to assess the current severity of the service-connected neuralgia of the median nerve and neuralgia of the radial nerve.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Regarding the initial rating and earlier effective date claims for the left knee, left elbow, and left wrist, the Veteran was last afforded VA examinations to determine the current severity of these service-connected disabilities in March 2013.  Since those examinations, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in March 2013 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, recent VA examinations with retrospective and current medical opinions are needed before these claims can be addressed on the merits.  Id.; see also Olsen, 3 Vet. App. at 482 (1992), citing Proscelle, 2 Vet. App. at 632.

The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the Asheville, North Carolina, VAMC, dated since February 2013 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Salisbury, North Carolina, VAMC, dated since December 2012 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After completing the above action, schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected neuralgia of the median nerve and neuralgia of the radial nerve.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected neuralgia of the median nerve and neuralgia of the radial nerve, should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

3.  After completing the above action, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected left knee osteoarthritis, status post total knee replacement.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of both knees.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected left knee osteoarthritis, status post total knee replacement, and the ranges of motion of the opposite joint (right knee) from 1992 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the above action, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected degenerative arthritis of the left elbow.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of both elbows in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of both elbows.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  
For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected degenerative arthritis of the left elbow, and the ranges of motion of the opposite joint (right elbow) from 1992 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the above action, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected degenerative arthritis of the left wrist.  The claims file and a copy of this remand must be provided to the examiner for review.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion of both wrists in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of both wrists.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected degenerative arthritis of the left wrist, and the ranges of motion of the opposite joint (right wrist) from 1992 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6.  After the above actions have been completed, readjudicate the Veteran's claims of:  (1) entitlement to initial higher disability ratings for degenerative arthritis of the left elbow, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date; (2) entitlement to initial higher disability ratings for degenerative arthritis of the left wrist, currently rated as noncompensable (0 percent) prior to March 11, 2013, and 10 percent since that date; (3) entitlement to an initial disability rating in excess of 20 percent for neuralgia of the radial nerve; (4) entitlement to an initial disability rating in excess of 10 percent for neuralgia of the median nerve; (5) entitlement to initial higher disability ratings for left knee osteoarthritis, status post total knee replacement, currently rated as 10 percent prior to September 27, 2011, and 30 percent since November 1, 2012; (6) entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left elbow; and, (7) entitlement to an effective date earlier than March 11, 2013, for the grant of an increased rating of 10 percent for the degenerative arthritis of the left wrist.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


